Citation Nr: 1801731	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  15-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right knee disability, and if so, entitlement to that benefit. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a November 2017 videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

In an April 2004 decision, the Board dismissed the claim for service connection for a right knee disability pursuant to the Veteran's representative's March 2004 statement indicating he wished to withdraw all pending claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO denied entitlement to service connection for a right knee condition; after initiating an appeal, the Veteran indicated in a March 2004 statement that he wished to withdraw his claim. 

2.  In an April 2004 decision, the Board dismissed his service connection claim, and no pertinent exception to finality applies.

3.  Evidence received since the time of the final September 2001 rating decision is duplicative and cumulative of that at the time of the prior final denial and does not raise a reasonable possibility of substantiating the claim of service connection for a right knee disability.
CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied service connection for a right knee disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The April 2004 Board decision is final.  38 U.S.C. § 7103(a) (2012); 38 C.F.R. § 20.1100 (2017).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Petition to Reopen

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regulations provide that "new" evidence is existing evidence not previously submitted to agency decision-makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. 

The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In September 2001, the RO denied entitlement to service connection for a right knee disorder.  At that time, the RO considered the Veteran's service treatment records, which indicated he had a right patellar injury that was treated with an ace bandage wrap.  Additional evidence at that time included statements from his wife, sister-in-law, and sister-all recalling an in-service injury to his knee and 1969 knee surgery.  His separation exam performed in June 1966 was negative for any knee condition.  Also considered were available VA treatment records and statements from the Veteran.  A VA examination was conducted in February 2001 and objective findings showed degenerative changes and constant knee pain.  The examiner did not provide an opinion as to etiology. 

Based on the foregoing, the RO denied service connection for a right knee disability because it was not shown at discharge from service and there was no link between his current right knee disability and his military service.

The September 2001 rating decision, with notice of appellate rights, was mailed to the Veteran's address of record and was not returned as undeliverable.  The Veteran imitated an appeal by submitting a notice of disagreement in August 2002.  However, in March 2004, the Veteran's representative withdrew his hearing request and withdrew all claims on appeal.  In April 2004, the Board issued a decision dismissing the Veteran's service connection claim. 

In this case, an unestablished fact necessary to substantiate the claim for a right knee disability is a medical nexus connecting his current knee disability to the injury he suffered during service. 

Evidence associated with the claims file following the September 2001 rating decision includes statements in support of his claim, hearing testimony from the Veteran and his spouse, a July 2003 VA examination, and various VA and private treatment records.

The lay statements and testimony provided by the Veteran and his spouse are not new, as they are essentially duplicative of the assertions they made in support of his claim that was denied in September 2001. 

The July 2003 VA examiner's opinion, although new, is not material because it does not provide a link between the in-service injury and the Veteran's current right knee condition.  In fact, the examiner indicated that the progression of his knee disability was most likely due to the physically strenuous activities of his job as a firefighter. 

Unfortunately, although the aforementioned clinical is new, the Board finds that the evidence is not material because it fails to demonstrate, suggest, or raise a reasonable possibility that the Veteran's current right knee disability was incurred in or otherwise related to his military service.  Indeed, the VA and private treatment records, as well as the lay testimony provided by the Veteran and his spouse, are merely a consolidation of years of treatment, surgery, and complaints of right knee problems.  Although new records have been submitted, they are cumulative and duplicative of medical records already in the file, as they document complaints of knee pain that the Veteran reported had been present for years and are attributed to degenerative changes.  Notably, the VA and private treatment records do not contain any indication or suggestion that the knee disability manifested after service is related to his military service.  As a result, the Secretary's duty to assist by providing a new medical examination or opinion regarding the current knee disability is not triggered.  See Shade, 24 Vet. App. at 120.

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a right knee disability.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim of service connection for a right knee disability, and the Veteran's petition to reopen such claim is denied.  There is no doubt to be resolved as to this issue.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the petition to reopen a claim of entitlement to service connection for a right knee disability is denied. 



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


